IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KAREEM J. STANSBURY,            : No. 138 EM 2014
                                :
                 Petitioner     :
                                :
                                :
            v.                  :
                                :
                                :
HON. JUDGE CHARLES EHRLICH,     :
ASSISTANT D.A., DEFENSE COUNSEL :
EVAN T. L. HUGHES,              :
                                :
                 Respondents    :


                                       ORDER


PER CURIAM
      AND NOW, this 30th day of October, 2014, the Petition for Review and the

Application for Emergency Relief are DISMISSED. See Commonwealth v. Reid, 642

A.2d 453 (Pa. 1994) (hybrid representation improper). The Prothonotary is DIRECTED

to forward the filings to counsel of record and strike the name of the jurist from the

caption.